t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date uil department of the treasury intern al revenue service washi ng ton d c date person to contact and id number contact telephone number the honorable peter welch member u s house of representative sec_30 main street suite burlington vt dear congressman welch this letter responds to your email dated date you asked whether using to raise funds for an organization establishing a project would prevent potential future qualification by the organization as a charity described in sec_501 no prohibition exists against a 501_c_3_organization using an internet fundraising platform to raise funds web site or e-mail solicitations should comply with the same rules that apply to other solicitations an organization that intends to apply for recognition of c status and wants to raise funds whether via the internet or otherwise must ensure that it structures its fundraising programs in a manner consistent with c status the organization must consider any fees that a fundraiser or any other private party may charge and determine whether payment of such fees and any other aspect of the arrangement between the organization and the private party is reasonable and is consistent with c status a 501_c_3_organization must not be organized or operated for the benefit of private interests such as the creator or the creator's family shareholders of the organization other designated individuals or persons controlled directly or indirectly by such private interests no part of the net_earnings of a sec_501 organization may inure to the benefit of any private_shareholder_or_individual a private_shareholder_or_individual is a person having a personal and private interest in the activities of the organization the organization should consider whether payments or benefits to fundraisers or other private parties may be excessive or may constitute impermissible direct or indirect private benefit or private_inurement for more information on private benefit and inurement see publication 4221-pc compliance guide for c public_charities available at http www irs gov pub irs-pdf p4221pc pdf an organization that provides something of value to donors in exchange for donations must consider carefully the possibility that doing so may violate the rules against private benefit or private_inurement and must comply with any substantiation and disclosure requirements for quid pro quo contributions for more information see publication 4221-pc and publication charitable_contributions substantiation and disclosure requirements at http www irs gov pub irs-pdf p1771 pdf an organization that is raising funds and has not yet received recognition as exempt from tax under sec_501 should make clear in its solicitation materials whether a website or otherwise that it has not received c recognition and that therefore contributions may not be deductible this statement should be conspicuous and easily recognizable in the solicitation see http www irs gov charities- -non-profits solicitation-notice for more information an organization applying for recognition of c status must describe its actual and planned fundraising activities in its application form application_for recognition of exemption under sec_501 of the internal_revenue_code and must report any expenses_incurred with regard to fundraising both on form_1023 and in its annual information returns form_990 form 990-ez or form 990pf whichever applies in addition the organization should consider any state laws and regulations that may apply to internet fundraising by non-profit or tax-exempt organizations for more information see http www irs gov charities- -non-profits state-links this letter is for informational purposes only and is intended to provide general statements of well-defined law it is not a ruling and may not be relied on as such see revproc_2013_4 2013_1_irb_126 or its successor this letter will be made available for public inspection the internal_revenue_service will delete any name address and other identifying information as appropriate under the freedom_of_information_act see announcement 2000_2_irb_295 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
